Per Curiam,
We find no error in that part of the charge recited in the first specification. As to the second specification, it does not appear that the learned trial judge was requested to instruct the jury “ that if they found as a fact that the contract was entire and the breach of it was occasioned by the plaintiff himself,” he could not recover; and, if he had been so requested, it would have been his duty, in view of the testimony, to have refused the point. In any view that can be properly taken of the testimony in this case the contract in question was not entire, but severable : 2 Parsons, Cont. 517 (5th ed.) ; Rugg v. Moore, 110 Pa. 236, and cases there cited.
Judgment affirmed.